NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2017 *
                               Decided August 31, 2017

                                        Before

                       DIANE P. WOOD, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

No. 16-2502

CHRISTOPHER PYLES,                             Appeal from the United States
     Plaintiff-Appellant,                      District Court for the Southern District
                                               of Illinois.
      v.
                                               No. 13-299-SCW
WILLIAM SPILLER, et al.,
     Defendants-Appellees.                     Stephen C. Williams,
                                               Magistrate Judge.


                                      ORDER

       Christopher Pyles, an Illinois inmate in Menard Correctional Center (a maximum
security prison), has sued prison officials under 42 U.S.C. § 1983 for violating the
Eighth Amendment. He contends that, through unjustified lockdowns and
double-celling of inmates, the defendants damaged his mental health. A magistrate


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2502                                                                         Page 2

judge, presiding by consent, see 28 U.S.C. § 636(c)(1), granted summary judgment for
the defendants. The judge concluded that Pyles presented insufficient evidence that the
defendants are aware that conditions at Menard pose a substantial risk of harm to him.
We agree with the judge’s reasoning and affirm the judgment.

        In reviewing the grant of summary judgment against Pyles, we recite the facts in
the light most favorable to him. See Tradesman Int’l, Inc. v. Black, 724 F.3d 1004, 1009
(7th Cir. 2013). Between 2011 and 2013, lockdowns restricted Pyles’s movements for
490 days, about 45% of the time. The reason cited by the prison for most of these
lockdowns was inmate violence. The violence included inmates assaulting staff
members (for example, from April to May 2012 Pyles’s section was on lockdown for
44 consecutive days because an inmate had assaulted a correctional officer). Lockdowns
also followed inmate-on-inmate violence (such as in February 2012 when the entire
prison was placed on one form of lockdown for 11 days, after which Pyles’s unit was
moved to a less restrictive lockdown for three days and ultimately back to normal
operations). Other reasons for lockdowns included inclement weather (for example, a
three-day lockdown for the entire facility in February 2011) and “tactical operations”
(for example, a one-day lockdown for the entire facility in November 2013). The longest
continuous lockdown affecting Pyles lasted about 70 days from February to April 2013
after a group of inmates attacked two correctional officers in the chapel. Some of the
prison logs documenting staff activity during the lockdowns reflect that prison staff
systematically searched the facility for weapons and other contraband. The logs also
show that the lockdown restrictions were often lifted incrementally, suggesting that
officials tailored lockdowns to the prison’s needs. Pyles contends that many lockdowns
had no legitimate purpose—they occurred, he believes, to accommodate staff vacations.
But he has no evidence to back up his contention.

        Pyles asserts that the lockdowns affected him in three ways. First, they limited
his access to treatment for his mental health. Pyles is diagnosed with bipolar disorder
and is assigned to both a prison psychologist and psychiatrist. (The psychologist
believes that he also exhibits characteristics of obsessive-compulsive disorder.) The
lockdowns have limited his interaction with these professionals. Visits with the
psychologist, scheduled for up to one hour about every four to six weeks, were usually
canceled during lockdowns. At those times, when mental health workers could examine
only those inmates facing an emergency, Pyles’s psychologist might just walk by her
patients’ cells for a “visual check” to ensure that no one is in crisis. The psychiatrist’s
visits were also limited. He is scheduled to see each patient for up to 10 minutes every
six to eight weeks. But during lockdowns he too would only walk by inmates’ cells to
No. 16-2502                                                                        Page 3

ensure that every inmate received proper medication. Neither doctor opines that the
lockdowns harm Pyles’s mental health. His psychiatrist says that “you can not
pinpoint” the specific cause of an episode of depression that an inmate experiences
tomorrow to “today [when he] got locked down.” The psychologist attributes any
adverse mental-health effects to the changes in his medication for bipolar disorder, not
the lockdowns.

       The second consequence of the lockdowns, according to Pyles, is the restriction
on his ability to exercise. Since June 2013 Pyles has shared a small cell with another
inmate. Although the cell has enough space for one inmate to do sit-ups or push-ups on
the floor (or on the bed if the other cellmate allows the practice), there is not enough
room for cardio exercise. Pyles’s psychologist has taught inmates facing life in prison
yoga poses that they can do in a small space to try to address their concerns about
limited cell space.

        The third effect of the lockdowns is the prolonged time that Pyles has to spend in
his cell with a cellmate. Pyles observes that a prison psychologist, now deceased,
recorded in Pyles’s medical record in July 2012 that he needed a single cell because of
“mental health concerns.” Neither of Pyles’s current mental-health professionals,
however, question his compatibility with a double-occupancy cell today.

       After Pyles complained internally to the prison staff, to no avail, that the
lockdowns and overcrowding needlessly exacerbated his mental-health symptoms, this
lawsuit followed. The magistrate judge recruited counsel for Pyles, but he later granted
summary judgment for the defendants on the Eighth Amendment claim. The judge
explained that the record did not permit a finding “that the length and timing of those
lockdowns were not penologically justified.” It added that Pyles’s prison grievances
were not sufficient to show that the defendants knew about the harm he alleged.

       On appeal Pyles maintains that Menard officials used lockdowns needlessly in
an already overcrowded prison and thereby worsened his medical condition in
violation of the Eighth Amendment. In his reply brief Pyles dropped his damages claim;
he now pursues only injunctive relief. To get past summary judgment on his
Eighth Amendment claim, Pyles must submit triable evidence that he suffered
objectively serious harm and that the defendants knew about a substantial risk of that
harm yet recklessly ignored it. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Haywood v.
Hathaway, 842 F.3d 1026, 1031 (7th Cir. 2016). He has not done so.
No. 16-2502                                                                          Page 4

       To begin, Pyles has presented no evidence that prison officials locked down
Menard in reckless disregard of a known risk of substantial harm to his mental health.
We will assume that Pyles’s mental-health condition was serious and that the
lockdowns worsened his mental state. Although Pyles presents no evidence to support
his assertion that lockdowns were not penologically justified, we will further assume
that some were not. The problem for Pyles is that he presents no evidence that any
defendant had or has reason to believe that the lockdowns harm him mentally. At most
the record suggests that his psychiatrist does not know if the lockdowns harm Pyles,
but his psychologist opines that they have not. Prison officials may rely on the
judgment of the medical professionals regarding Pyles’s mental health. See McGee v.
Adams, 721 F.3d 474, 483 (7th Cir. 2013); Arnett v. Webster, 658 F.3d 742, 755 (7th Cir.
2011). Because neither medical professional believes that the lockdowns were harming
Pyles’s mental health, the officials conducting the lockdowns likewise had no reason to
believe that lockdowns harm him. Thus they were not deliberately indifferent to his
mental-health needs. McGee, 721 F.3d at 483; Arnett, 658 F.3d at 755.

       Pyles’s argument that the lockdowns unconstitutionally harmed his mental
health by restricting his ability to exercise is also unavailing. A deprivation of exercise
that prison officials expect will likely result in severe health problems may violate the
Eighth Amendment, unless the deprivation is proportionate to a legitimate penological
purpose. See Turley v. Rednour, 729 F.3d 645, 652 (7th Cir. 2013); Delaney v. DeTella,
256 F.3d 679, 683–84 (7th Cir. 2001). But Pyles again failed to present evidence to
support his contention. He presented no evidence that any reduction in exercise during
lockdowns adversely affected his mental health. He also adduced no evidence that any
defendant was aware that lockdown-related reductions in exercise would likely impair
Pyles’s mental health. On this record, then, the defendants did not violate the
Eighth Amendment by virtue of the effect of lockdowns on Pyles’s ability to exercise.

        That brings us to Pyles’s frustration with double-celling inmates at Menard. The
Supreme Court has held that double-celling is not per se a constitutional violation.
Rhodes v. Chapman, 452 U.S. 337, 347–50 (1981); see also French v. Owens, 777 F.2d 1250,
1252 (7th Cir. 1985). Pyles responds that double-celling for him is a problem. He relies
on the dated record from the deceased psychologist who opined in 2012 that at that
time Pyles should have a single cell because of unspecified “mental health concerns.”
This is insufficient evidence for an injunction today. Aside from the hearsay problem, to
obtain an injunction against double-celling, Pyles must furnish present-day evidence.
But Pyles’s current mental-health professionals do not question his suitability for his
No. 16-2502                                                                       Page 5

living in a double-occupancy cell today. Thus in double-celling Pyles, no defendant is
recklessly ignoring a current, substantial risk to Pyles’s mental health.

                                                                            AFFIRMED.